DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 16, 2021, August 17, 2021 and January 24, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2021/0056119 to Majmudar.

With regard to independent claim 1,
	Majmudar teaches a method comprising: 
	identifying that a target storage system is replicating a source dataset of a source storage system, wherein a first host is mapped to the source dataset on the source storage system (Majmudar: fig. 3 block 304 – identification of replication task. See ¶0027 – SQL commands used to connect to target repository based upon compatibility with structure of the target repository. See also ¶0019 – replication service may be hosted in a cloud resource.); 
	providing, on the target storage system and in dependence upon a mapping of the first host to the source dataset, configuration information for connecting to a second host (Majmudar: ¶0027 – SQL commands used to connect to target repository based upon compatibility with structure of the target repository. See ¶¶0032-0033 discussion of mapping information of fig.4 being used in connections. Examiner notes that further discussion of mapping information’s relationship with replication tasks may be found at ¶0039.); and 
	implementing, in response to a triggering event, a mapping of the second host to a replica dataset on the target storage system. (Majmudar: ¶0039 reads in relevant part, “…after data is replicated into the target table of the target repository 102a based on the mapping information 410, based on any modifiers such as formula's, etc., columns to be generated in the target table may be generated based on e.g., arithmetic operations performed on the already-replicated columns from the mapping information 410.” See also ¶0019, which reads in relevant part, “… the replication service may be an event listener or handler listening on a web-based application 510a, which may be hosted in a cloud resource 510 of a cloud environment 502 ….” Examiner notes that the event for which the taught event listener is configured is the “triggering event”.)

With regard to dependent claim 4, which depends upon independent claim 1,
	Majmudar teaches the method of claim 1, wherein the triggering event is a cloning event. (Majmudar: ¶0019 – “…The replication agent 206 may query the replication service 204, at predetermined (e.g. 0-100 milliseconds) or irregular intervals of time, to determine what tasks are needing to be performed. If there is a task needing to be performed, then any associated signals and parameters may be sent from the replication service 204 to the replication agent 206.” Examiner notes that the command given to perform replication is a “cloning event”. See also above citations directed to triggering event.)


With regard to dependent claim 5, which depends upon independent claim 1,
	Majmudar teaches the method of claim 1 further comprising launching the second host in a virtualized environment. (Majmudar: ¶0066 – hypervisor may access target repository in virtualized environment. See also above citations directed to second host.)

With regard to dependent claim 6, which depends upon dependent claim 5,
	Majmudar teaches the method of claim 5, wherein the second host is instantiated as a host virtual machine. (Majmudar: ¶0064 – virtual machine to access target repository. See also above citations directed to virtualized second host.)

With regard to dependent claim 9, which depends upon dependent claim 5,
	Majmudar teaches the method of claim 5, wherein the second host is selected based on a particular type of triggering event. (Majmudar: ¶0019 reads in relevant part, “…when the user clicks a button to perform the replication task, the replication service 204, through the listener/handler may receive these parameters, as a list of parameters (where a list of parameters contains one or more parameters), and in turn sends a start replication signaling command along with these received parameters to the replication agent 206. Such a replication may occur where the database in the source repository 104a may be of the same type as the database of the target repository 102a….” Examiner notes that differing values of parameters constitute different types of triggering events and selection of a target repository accompanied by transmission of the parameter, i.e. “based on a particular type” values.)
With regard to dependent claim 10, which depends upon independent claim 1,
	Majmudar teaches the method of claim 1 further comprising providing, to the second host, storage profile information for the replica dataset. (Majmudar: ¶0019 reads in relevant part, “…when the user clicks a button to perform the replication task, the replication service 204, through the listener/handler may receive these parameters, as a list of parameters (where a list of parameters contains one or more parameters), and in turn sends a start replication signaling command along with these received parameters to the replication agent 206. Such a replication may occur where the database in the source repository 104a may be of the same type as the database of the target repository 102a….” Examiner notes that the parameter values being passed to the target repository are “storage profile information”.)

	Claim 11 is similar in scope to claim 1 and is being rejected under a similar rationale.

	Claim 13 is similar in scope to claim 5 and is being rejected under a similar rationale.

	Claim 15 is similar in scope to claim 9 and is being rejected under a similar rationale.

	Claim 16 is similar in scope to claim 10 and is being rejected under a similar rationale.
With regard to independent claim 17,
	Majmudar teaches a method comprising: 
	receiving an indication that a first host mapped to a source dataset at a replication source is equivalent to a second host for a replica dataset at a replication target of the source dataset (Majmudar: ¶0029 – source structure characteristics of respective repositories, which examiner notes are shown in fig. 1, i.e. “first host”, “second host”, concern structure of dataset. See ¶0036, which reads in relevant part, “…the replication task controller 214 may send a feedback signal to the target repository controller 216 along with the size and columns and any other missing metadata parameters, such that the target repository controller 216 can access the target repository 102a to, create a new table, in target repository 102a, with the same columnar structure as the source table to be replicated from, such that the entire desired location range from the table in the source repository 104a may be replicated. Then, the target repository controller 216 may designate such a location range within the table to be replicated into as the parameter for the location range within the table in the target repository 102a and may send a signal back to the replication task controller 214, with this missing information.” Examiner notes the dataset structure being the same reads upon the broadest reasonable interpretation afforded to the term “equivalent”. See also ¶0043 – implementation on multiple computers, i.e. “system”.); 
	identifying a triggering event (Majmudar: ¶0019 – “…The replication agent 206 may query the replication service 204, at predetermined (e.g. 0-100 milliseconds) or irregular intervals of time, to determine what tasks are needing to be performed. If there is a task needing to be performed, then any associated signals and parameters may be sent from the replication service 204 to the replication agent 206.” Examiner notes that the triggering event is the scenario in which the affirmative determination is made by the system during one of the events separated by the predetermined or irregular intervals of time cited above.); and 
	mapping, in response to the triggering event and based on the indication that the first host mapped to the source dataset at the replication source is equivalent to the second host for the replica dataset at the replication target, the second host to the replica dataset at the replication target of the source dataset. (Majmudar: ¶0032 – reads in relevant part, “data in each column of the location range of the source table to be replicated from (in the embodiment where there is a single target table corresponding to a single source table) is mapped to each column of the location range of the target table to be replicated into.” See also above citations directed to source and target, replication location range determinations, as well as ¶0043 – implementation on multiple computers, i.e. “system”.)

With regard to dependent claim 19, which depends upon independent claim 17,
	Majmudar teaches the method of claim 17, wherein the triggering event is a cloning event. (Majmudar: ¶0019 – “…The replication agent 206 may query the replication service 204, at predetermined (e.g. 0-100 milliseconds) or irregular intervals of time, to determine what tasks are needing to be performed. If there is a task needing to be performed, then any associated signals and parameters may be sent from the replication service 204 to the replication agent 206.” Examiner notes that the command given to perform replication is a “cloning event”. See also above citations directed to triggering event.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2018/0260125 to Botes.

With regard to dependent claim 2, which depends upon independent claim 1,
	Majmudar teaches the method of claim 1.
	Majmudar does not fully and explicitly teach wherein the configuration information includes storage configuration information for presenting the replica dataset and host configuration information applicable to the second host.  
	Botes teaches a method wherein configuration information includes storage configuration information for presenting a replica dataset and host configuration information applicable to a host. (Botes: ¶0470 – replicating a dataset and presenting volumes to a host according to desired capabilities. See ¶0479, that reads in part, “…For example, storage system A may present its host definition as A:H1, while storage system B may present its host definition as B:H1. The same can be provided for host definitions that differ in name but have some overlap in host network endpoints, iSCSI IQNs, or initiator ports…”, which examiner notes is host configuration information applicable to a host.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the host configuration, and replica dataset presentation information as storage configuration information of Botes into the host data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to include host configuration, and replica dataset presentation information as storage configuration information, as taught by Botes. Both systems are directed to data replication (Majmudar: abstract; Botes: ¶0472) and connection of hosts across a network (Majmudar: ¶0019; Botes: ¶0479). An advantage obtained through including host configuration, and replica dataset presentation information as storage configuration information would have been desirable to implement in the host data replication system of Majmudar. In fact, Majmudar, explicitly teaches as ¶0066, that the role of the hypervisor includes allowing a view of data in the form of a source repository or target repository. In particular, the motivation to combine the Majmudar and Botes references would have been to improve performance in a host replication system. (Botes: ¶0467)

	Claim 12 is similar in scope to claim 2 and is being rejected under a similar rationale.


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2017/0169370 to Cornilescu.

With regard to dependent claim 3, which depends upon independent claim 1,
	Majmudar teaches the method of claim 1.
	Majmudar does not fully and explicitly teach wherein the triggering event is a promotion event.  
	Cornilescu teaches a method wherein a triggering event is a promotion event. (Cornilescu: ¶0231 reads in part, “…inter-stage promotion events 302 are triggered when successfully verified bundles of changesets are produced at the output port OUT of a given preliminary verification stage 800 in the preliminary verification chain. These changesets are passed to the input port IN of the next preliminary verification stage 800 in the preliminary verification chain, and ultimately to the input port IN of the pre-commit stage 400, distinctly noted as promotion events 303, from which the remainder of the CIS operation is replicated…” Examiner notes that replication follows as a result of the promotion event, i.e “triggering event”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the promotion event triggering of Cornilescu into the host data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to cause promotion events to trigger replication, as taught by Cornilescu. Both systems are directed to data replication (Majmudar: abstract; Cornilescu: ¶0231) and connection of hosts across a network (Majmudar: ¶0019; Cornilescu: ¶0115). An advantage obtained through promotion events triggering replication would have been desirable to implement in the host data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Cornilescu references would have been to maintain stability within a system in which changes occur to data. (Cornilescu: ¶¶0003-0004)

With regard to dependent claim 18, which depends upon independent claim 17,
	Majmudar teaches the method of claim 17.
	Majmudar does not fully and explicitly teach wherein the triggering event is a promotion event.  
	Cornilescu teaches a method wherein a triggering event is a promotion event. (Cornilescu: ¶0231 reads in part, “…inter-stage promotion events 302 are triggered when successfully verified bundles of changesets are produced at the output port OUT of a given preliminary verification stage 800 in the preliminary verification chain. These changesets are passed to the input port IN of the next preliminary verification stage 800 in the preliminary verification chain, and ultimately to the input port IN of the pre-commit stage 400, distinctly noted as promotion events 303, from which the remainder of the CIS operation is replicated…” Examiner notes that replication follows as a result of the promotion event, i.e “triggering event”.)
	Examiner notes that the statement of motivation to combine set forth above in support of the grounds of rejection of dependent claim 3 is likewise applicable to the instant claim.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2019/0303490 to Chen.

With regard to dependent claim 7, which depends upon dependent claim 5,
	Majmudar teaches the method of claim 5.
	Majmudar does not fully and explicitly teach wherein the second host is deployed as a containerized host.  
	Chen teaches a method wherein a host is deployed as a containerized host. (Chen: ¶0228 reads “…cloud infrastructure additionally or alternatively comprises a plurality of containers implemented using container host devices. For example, a given container of cloud infrastructure illustratively comprises a Docker container or other type of LXC. The containers may run on virtual machines in a multi-tenant environment, although other arrangements are possible. The containers may be utilized to implement a variety of different types of functionality within the system 100, 500 or 600. For example, containers can be used to implement respective processing devices providing compute and/or storage services of a cloud-based system. Again, containers may be used in combination with other virtualization infrastructure such as virtual machines implemented using a hypervisor.” Examiner notes that container host device is a “containerized host”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the containerized host of Chen into the host data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to include a containerized host, as taught by Chen. Both systems are directed to data replication (Majmudar: abstract; Chen: abstract) and connection of hosts across a network (Majmudar: ¶0019; Chen: ¶0022). An advantage obtained through including a containerized host would have been desirable to implement in the host data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Chen references would have been to avoid replication failure. (Chen: ¶0006, ¶0009)

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2012/0096149 to Sunkara.

With regard to dependent claim 8, which depends upon dependent claim 5,
	Majmudar teaches the method of claim 5.
	Majmudar does not fully and explicitly teach wherein the second host is launched in response to the triggering event.
	Sunkara teaches a method wherein a host is launched in response to a triggering event. (Sunkara: ¶0038 reads in relevant part, “…The hosts are monitored for activity, and upon user defined triggers (RMM 401's internal triggers or external triggers), additional cloned cloud hosts are launched as needed….”. Examiner notes a trigger as used in the reference is a “triggering event” as claimed.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the launching of a host in response to a triggering event of Sunkara into the host data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to launch a host in response to a triggering event, as taught by Sunkara. Both systems are directed to data replication (Majmudar: abstract; Sunkara: ¶0036) and connection of hosts across a network (Majmudar: ¶0019; Sunkara: ¶0038). An advantage obtained through the launching of a host in response to a triggering event would have been desirable to implement in the host data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Sunkara references would have been to accommodate the amount of capacity needed to meet at a scale commensurate with computer processing resources needed at a given point in time. (Sunkara: ¶0038)

	Claim 14 is similar in scope to claim 8 and is being rejected under a similar rationale.











Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Majmudar in view of US Pre-Grant Publication 2014/0280187 to Molaro.

With regard to dependent claim 20, which depends upon independent claim 17,
	Majmudar teaches the method of claim 17.
	Majmudar does not fully and explicitly teach wherein a replica link specifies a continuous replication policy between the replication source for the source dataset and the replication target for the replica dataset of the source dataset.
	Molaro teaches a method wherein a replica link specifies a continuous replication policy between a replication source for a source dataset and a replication target for a replica dataset of the source dataset. (Molaro: ¶0059 reads in part, “…the system receives a storage request that includes a data item or reference or link to a data item and may include an object identifier for an index object and storage criteria, as shown in block 610. The object identifier for an index object is provided when the data item to be stored is a modified version of an earlier stored data item. The storage criteria may, in different embodiments specify the storage policy for the data item by a code or name, or may include specific distribution instructions for the data item.” See also ¶0037 – policies for storage govern replication in a data storage system, as well as ¶0049 – replication according to an identifier as is claimed in claims 6 and 15 of Molaro. Examiner notes that claim 7 further recites a repeated instance of the system’s functioning, e.g. second object, showing that storage policies for replication would be for “continuous replication”, and ¶0059 similarly makes reference to modification of stored data items at points in time.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a replica link specifying a replication policy of Molaro into the host data replication system of Majmudar by programming the instructions of Majmudar (Majmudar: ¶0017) to include a replica link specifying a replication policy, as taught by Molaro. Both systems are directed to data replication (Majmudar: abstract; Molaro: ¶0037) and connection of storage nodes across a network (Majmudar: ¶0019; Molaro: ¶0015). An advantage obtained through including a replica link specifying a replication policy would have been desirable to implement in the host data replication system of Majmudar. In particular, the motivation to combine the Majmudar and Molaro references would have been to improve storage and access efficiencies in a data storage system. (Molaro: ¶0005)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Pre-Grant Publication 2014/0181016 to Whitehead to use of promotion events in association with replication commands
	-US Pre-Grant Publication 2019/0129979 to Yan for use of promotion events in association with replication commands

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157


/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157